      Case 3:20-cr-00575-X Document 24 Filed 01/07/21         Page 1 of 6 PageID 276



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA,                   §
                                             §
 v.                                          §                     No. 3:20-CR-0575-X
                                             §
 JONATHAN DEAN DAVIS                         §

                      MEMORANDUM OPINION AND ORDER

         Defendant Jonathan Davis filed a Motion for a Bill of Particulars, claiming the

allegations in his 13-count indictment are too vague to disprove. (Doc. 15). Davis

also filed a motion for leave to file a reply. (Doc. 22). Both motions are ripe. The

Court GRANTS Davis’s motion for leave to file a reply and DENIES the motion for

a bill of particulars, which impermissibly seeks to discover the government’s evidence

or legal theories.

                                       I.     Facts

         On November 18, 2020, a grand jury returned a 13-count indictment charging

Davis with seven counts of wire fraud, in violation of 18 U.S.C. § 1343; two counts of

aggravated identity theft and aiding and abetting, in violation of 18 U.S.C. §§ 1028A

and 2; and four counts of money laundering and aiding and abetting, in violation of

18 U.S.C. §§ 1957 and 2.

         Davis’s motion for a bill of particulars seeks additional details for every count.

The Court subsequently issued a protective order, and the government provided (lots

of) discovery to Davis.




                                                 1
   Case 3:20-cr-00575-X Document 24 Filed 01/07/21                     Page 2 of 6 PageID 277



                                       II.    Legal Standard

       Federal Rule of Criminal Procedure 7 requires that the “indictment . . . be a

plain, concise, and definite written statement of the essential facts constituting the

offense charged . . . .” 1 “[A]n indictment is sufficient if it, first, contains the elements

of the offense charged and fairly informs a defendant of the charge against which he

must defend, and, second, enables him to plead an acquittal or conviction in bar of

future prosecutions for the same offense.” 2 Generally, an indictment is sufficient if it

“set[s] forth the offense in the words of the statute itself, as long as those words of

themselves fully, directly, and expressly, without any uncertainty or ambiguity, set

forth all the elements necessary to constitute the offence intended to be punished.” 3

But when statutory words describe the offense generally, they “must be accompanied

with such a statement of the facts and circumstances as will inform the accused of

the specific offence, coming under the general description, with which he is charged.” 4

       While a bill of particulars can’t cure an indictment that falls short of this

standard, 5 it can “cure omissions of details that might enable the defendant to

prepare his defense[.]” 6 “A bill of particulars is the appropriate remedy, if any, for



       1   FED. R. CRIM. P. 7(c)(1).
       2   Hamling v. United States, 418 U.S. 87, 117 (1974).
       3   Id. (quotation marks omitted).
       4   Id. at 117–18.
       5United States v. Panzavecchia, 421 F.2d 440, 442 (5th Cir. 1970) (“While a Bill of Particulars
can solve evidentiary problems it cannot unlock the Grand Jury's mind and cure a defective
indictment.”).
       6   United States v. Haas, 583 F.2d 216, 221 (5th Cir. 1978).


                                                        2
   Case 3:20-cr-00575-X Document 24 Filed 01/07/21                     Page 3 of 6 PageID 278



vague or indefinite language in an indictment.” 7 But the “defendant possesses no

right to a bill of particulars[.]” 8 Accordingly, the Court’s discretion is such that a

denial of a bill of particulars “can be reversed by [the Fifth Circuit] only upon

demonstration that defendant was actually surprised at trial and thus incurred

prejudice to his substantial rights by the denial.” 9

                                            III.     Analysis

       First, the Court must resolve whether to entertain Davis’s reply brief. Davis

argues the government did a data dump on December 28, 2020 of 2.2 million

documents and nearly a terabyte of data that exacerbates the vagueness of the

indictment.        The government responds that Davis is simply using discovery to

rehearse the same arguments from his motion. In an abundance of caution, the Court

GRANTS Davis’s motion for leave to file a reply and considers his reply when

assessing his motion for a bill of particulars.

       Davis’s motion for a bill of particulars makes 17 requests for information. 10

The Court won’t belabor the parties’ arguments. But the indictment is sufficiently




       7 United States v. Smallwood, 3:09-CR-249-D(07), 2011 WL 2784434, at *13 (N.D. Tex. July
15, 2011) (Fitzwater, C.J.).
       8   United States v. Burgin, 621 F.2d 1352, 1358 (5th Cir. 1980).
       9   United States v. Diecidue, 603 F.2d 535, 563 (5th Cir. 1979).
       10   Specifically, Davis wants a bill of particulars that:

       1. Identifies each “false and fraudulent pretense, representation, and promise” referred
       to in paragraph 6 and 16 of the indictment;
       2. Identifies each misrepresentation in the alleged “series of misrepresentations to
       fraudulently obtain VA approval for Retail Ready” referred to in paragraph 6 of the
       indictment;

                                                          3
   Case 3:20-cr-00575-X Document 24 Filed 01/07/21                     Page 4 of 6 PageID 279




       3. Identifies each misrepresentation in the alleged “series of misrepresentations . . . to
       fraudulently induce veterans to enroll as students at Retail Ready” referred to in
       paragraph 6 of the indictment;
       4. Explains what was meant by “unlawfully enrich himself through the receipt of
       tuition and fees under the GI Bill” in paragraph 6 of the indictment;
       5. Identifies (a) the date, recipient, and content of each purported misrepresentation
       that is purportedly connected to a payment in paragraph 17 of the indictment and (b)
       how each payment in paragraph 17 is connected to each such misrepresentation;
       6. Identifies (a) when, how, and by whom the identification information of the two
       students in paragraph 19 of the indictment was misused, (b) the date, recipient, and
       misrepresentations of the purported fraud to which the alleged misuse of the
       identification is related, and (c) the connection between the misuse of the identification
       and the fraud;
       7. Identifies for each of the four counts of money laundering: (a) the acts or omissions
       constituting a violation of 18 U.S.C. § 1343 that generated the “criminally derived
       property” for that count of money laundering, (b) facts sufficient to establish each
       element of 18 U.S.C. § 1343 in connection with such acts or omissions, and (c) how the
       violation of 18 U.S.C. § 1343 is connected to the property identified in the count of
       money laundering;
       8. Identifies the criminal acts or omissions that occurred after September 20, 2017;
       9. Identifies the criminal acts or omissions that the Government contends occurred on
       May 13, 2013;
       10. Identifies (a) the items in the financial statements that the Government contends
       to be incorrect; and (b) whether the Government contends that Mr. Davis knew those
       items to be incorrect and, if so, the basis for that contention;
       11. Identifies the form submitted to the TWC and alleged statement in the form that
       is the basis for the allegations in paragraph 8;
       12. Identifies where Mr. Davis “falsely certified to the TVC that Retail Ready had
       continuously operated as an education institution for the last two years”;
       13. States the factual basis for the allegation that, despite Exhibits 3 – 5 of Mr. Davis’s
       declaration, “Retail Ready had never operated as an education institution and had
       existed for only 13 months”;
       14. Identifies (a) the specific content of each purported representation referred to in
       paragraph 12 of the indictment, (b) the person making each representation, (c) each
       recipient(s) of the representation, and (d) the basis for the contention that each
       representation is false;
       15. Identifies how Mr. Davis purportedly “concealed” the amount of tuition and fees
       that RRCC would charge and from “whom” Mr. Davis purportedly “concealed” the
       information;
       16. Identifies each act or omission by Defendant, including the date thereof, that
       purportedly supports the contention in paragraph 14 of the indictment; and
       17. Identifies each and every transaction, including the amount and date thereof, that
       the Government contends should be included in the total set forth in paragraph 14.
(Doc. 15 at 17–19).


                                                       4
   Case 3:20-cr-00575-X Document 24 Filed 01/07/21                     Page 5 of 6 PageID 280



specific to put Davis on notice of what he is charged with and the facts and

circumstances of the offenses—which will help him prepare his defense and minimize

surprise at trial. This is all an indictment must do. 11

        Instead, Davis’s 17 requests either seek the government’s evidence or its legal

theories. But this is not what a bill of particulars is for. The (old) Fifth Circuit has

made clear that “[t]he purpose [of a bill of particulars] is not to provide detailed

disclosure before trial of the Government’s evidence.” 12                    Discovery solves the

evidentiary concern.

        Neither can the bill of particulars discover the government’s legal theory before

trial. 13 The Fifth Circuit has confirmed that a bill of particulars “is not designed to

compel the government to . . . explain the legal theories upon which it intends to rely

at trial.” 14 The outlining of legal theories is for the opening of trial, not a bill of

particulars. And in any event, the briefing on Davis’s motions has given him more of

a preview of the government’s case than he is legally entitled to.




        11Hamling, 418 U.S. at 117–18; see also United States v. Sherriff, 546 F.2d 604, 606 (5th Cir.
1977) (“The function of such a bill [of particulars] is to inform the defendant of the charge against him
with enough precision that he can prepare his defense, and to avoid or at least minimize surprise at
trial.”).
        12   Sherriff, 546 F.2d at 606.
        13For example, Davis’s reply contends that more information is needed on the identity theft
counts because Davis did not steal the identities of the listed individuals. The government’s response
to the motion for leave argues that misuse of lawfully appropriated identification constitutes an offense
under Fifth Circuit interpretations of the identity theft statute. Previewing the government’s legal
arguments is not the purpose of a bill of particulars.
        14   United States v. Burgin, 621 F.2d 1352, 1359 (5th Cir. 1980).


                                                         5
   Case 3:20-cr-00575-X Document 24 Filed 01/07/21        Page 6 of 6 PageID 281



                                 IV.   Conclusion

      For the foregoing reasons, the Court GRANTS Davis’s motion for leave to file

a reply and considers that briefing with his motion for a bill of particulars. But the

Court DENIES his motion for a bill of particulars.

      IT IS SO ORDERED this 7th day of January, 2021.




                                              BRANTLEY STARR
                                              UNITED STATES DISTRICT JUDGE




                                             6
